Order                                                   Michigan Supreme Court
                                                              Lansing, Michigan

  September 16, 2015                                           Robert P. Young, Jr.,
                                                                          Chief Justice

                                                                Stephen J. Markman
                                                                    Mary Beth Kelly
  150483-4                                                           Brian K. Zahra
                                                             Bridget M. McCormack
  JAKE WILLIAMS, JR.,                                              David F. Viviano
            Plaintiff,                                         Richard H. Bernstein,
                                                                               Justices
  v                                       SC: 150483
                                          COA: 312872
                                          Wayne CC: 11-012265-NF
  ENJOI TRANSPORTATION SOLUTIONS,
  LLC,
            Defendant,
  and
  AMERICAN GUARANTEE AND
  LIABILITY INSURANCE COMPANY,
             Defendant-Appellant,
  and
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellee.
  ___________________________________/

  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
           Plaintiff-Appellee,
  v                                       SC: 150484
                                          COA: 312882
                                          Wayne CC: 10-010483-NF
  AMERICAN GUARANTEE AND
  LIABILITY INSURANCE COMPANY,
             Defendant-Appellant,
  and
  ENJOI TRANSPORTATION SOLUTIONS,
  LLC,
             Defendant.
  ____________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the October 9, 2014
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 16, 2015
       a0909
                                                                            Clerk